  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 1 of 14 - Page ID # 176



                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA


KERRI MOHNSEN
                         Plaintiff,                                      4:19CV3061

          vs.
                                                           AMENDED PROTECTIVE ORDER
EDUCATIONAL SERVICE UNIT NO. 1 of
the STATE OF NEBRASKA; WALTHILL
PUBLIC SCHOOLS (STATE OF
NEBRASKA SCHOOL DISTRICT NO. 87-
0013); STUART CLARK (in his individual and
official capacities); WILLIAM HEIMANN (in
his individual and official capacities)
EDWARD STANSBERRY (in his individual
and official capacities),

                         Defendants.



     Upon consideration of the parties’ joint request for entry of an Amended Protective Order,
(Filing No. 45), the Court enters the following Protective Order governing the disclosure of
confidential Discovery Material by a Producing Party to a Receiving Party in this Action.

     1)      Definitions. As used in this Order:

                  a. Action refers to the above-captioned litigation.

                  b. Discovery Material includes all information exchanged between the parties,
                      whether gathered through informal requests or communications between the
                      parties or their counsel, or gathered through formal discovery conducted
                      pursuant to Rules 30 through 36, and Rule 45. Discovery Material includes
                      information within documents, depositions, deposition exhibits, and other
                      written, recorded, computerized, electronic or graphic matter, copies, and
                      excerpts or summaries of documents disclosed as required under Rule 26(a).

                  c. A Producing Party is a party to this litigation, or a non-party either acting on
                      a party’s behalf or responding to discovery pursuant to a Rule 45 subpoena,

                                                   1

                                              Exhibit A
  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 2 of 14 - Page ID # 177



                     that produces Discovery Material in this Action.

                d. A Receiving Party is a party to this litigation that receives Discovery
                     Material from a Producing Party in this Action.

                e. Education Records are a subset of Discovery Material that shall mean:
                     information directly related to a student and are maintained by an
                     educational agency or institution or a person acting for such agency or
                     institution, unless otherwise excluded by the Family Education Rights and
                     Privacy Act (“FERPA”), see 20 U.S.C. §§ 1232g, et seq.

                f.   “Personally Identifiable Information” shall mean: a student's name; name
                     of student's parent or family members; address; personal identifier (social
                     security number, student number, etc.), indirect identifiers (date of birth,
                     place of birth, mother's maiden name, etc.); or other information that alone
                     or in combination is linked or linkable to a specific student that would allow
                     a reasonable person in the school community, who does not have personal
                     knowledge of the relevant circumstances, to identify the student with
                     reasonable certainty.

     2)    Confidential Discovery Material. This Protective Order applies to all confidential
Discovery Material produced or obtained in this case. For the purposes of this Protective Order,
confidential Discovery Material shall include:

                a. Commercial information relating to any party’s business including, but not
                     limited to, tax data, financial information, financial or business plans or
                     projections, proposed strategic transactions or other business combinations,
                     internal audit practices, procedures, and outcomes, trade secrets or other
                     commercially sensitive business or technical information, proprietary
                     business and marketing plans and strategies, studies or analyses by internal
                     or outside experts, competitive analyses, customer or prospective customer
                     lists and information, profit/loss information, product or service pricing or
                     billing agreements or guidelines, and/or confidential project-related
                     information;


                                                 2
4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 3 of 14 - Page ID # 178



            b. Personnel data of the parties or their employees, including but not limited to
                employment application information; the identity of and information
                received from employment references; wage and income information;
                benefits information; employee evaluations; medical evaluation and
                treatment information and records; counseling or mental health records;
                educational records; and employment counseling, discipline, or performance
                improvement documentation;

            c. Education Records of current and/or former students of Walthill Public
                Schools and/or Educational Service Unit No. 1.

            d. Personally Identifiable Information of current and/or former students of
                Walthill Public Schools and/or Educational Service Unit No. 1.

            e. Information concerning settlement discussions and mediation, including
                demands or offers, arising from a dispute between a party and a non-party;

            f. Medical or mental health information;

            g. Records restricted or prohibited from disclosure by statute; and

            h. Any information copied or extracted from the previously described
                materials, including all excerpts, summaries, or compilations of this
                information or testimony, and documentation of questioning, statements,
                conversations, or presentations that might reveal the information contained
                within the underlying confidential Discovery Material.

       Counsel for a disclosing party may further designate confidential Discovery Material
  as CONFIDENTIAL--ATTORNEYS' EYES ONLY if such counsel concludes in good faith
  that the material is Confidential Discovery Material. Discovery Material designated as
  CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY means any document which bears
  the legend CONFIDENTIAL - FOR ATTORNEYS’ EYES ONLY or, if it is not feasible
  to label the Discovery Material, which the producing party indicates via cover letter or
  otherwise at the time of production as CONFIDENTIAL - FOR ATTORNEYS’ EYES
  ONLY. Only Educational Records and related documents may be designated
  CONFIDENTIAL – FOR ATTORNEYS’ EYES ONLY.

                                           3
  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 4 of 14 - Page ID # 179



     3)    Manner of Confidential Designation. A Producing Party shall affix a
“CONFIDENTIAL” and/or “CONFIDENTIAL ATTORNEY EYES ONLY” designation to any
confidential Discovery Material produced in this Action.

                a. As to documentary information (defined to include paper or electronic
                    documents, but not transcripts of depositions or other pretrial or trial
                    proceedings),      the   Producing     Party    must    affix    the    legend
                    “CONFIDENTIAL” and/or “CONFIDENTIAL ATTORNEY EYES
                    ONLY” to each page that contains protected material.

                b. If only a portion or portions of the information on a document page qualifies
                    for protection, the Producing Party must clearly identify the protected
                    portion(s) (e.g., by using highlighting, underlining, or appropriate markings
                    in the margins).

                c. If it is not feasible to label confidential Discovery Material as
                    “CONFIDENTIAL,” and/or “CONFIDENTIAL ATTORNEY EYES
                    ONLY,” the Producing Party shall indicate via cover letter or otherwise at
                    the time of production that the material being produced is CONFIDENTIAL.

     4)    Timing of Confidential Designation.

                a. Except as otherwise stipulated or ordered, or where discovery is made
                    available for inspection before it is formally disclosed, Discovery Material
                    that qualifies for protection under this Order must be clearly so designated
                    before the material is disclosed or produced.

                b. If the Producing Party responds to discovery by making Discovery Material
                    available for inspection, the Producing Party need not affix confidential
                    designations until after the Receiving Party has selected the material it wants
                    to receive. During the inspection and before the designation, all material
                    made available for inspection is deemed “CONFIDENTIAL and/or
                    “CONFIDENTIAL ATTORNEY EYES ONLY”.” After the Receiving
                    Party has identified the Discovery Material it wants produced, the Producing
                    Party must determine which materials, or portions thereof, qualify for

                                                4
  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 5 of 14 - Page ID # 180



                    protection      under    this   Order,   and    designate   the   materials   as
                    “CONFIDENTIAL”             and/or   CONFIDENTIAL-ATTORNEYS’              EYES
                    ONLY as required under this order.

     5)    Qualified Recipients. For the purposes of this Protective Order, the persons
authorized to receive Discovery Material designated as “CONFIDENTIAL” (hereinafter
“Qualified Recipients”) are:

                a. The Parties, including any members, council members, officers, board
                    members, directors, employees, or other legal representatives of the Parties,
                    however an individual is only a Qualified Recipient for Education Records
                    if that individual would have had access to the Education Records as part of
                    the individual’s duties during the relevant time period;

                b. Legal counsel representing the parties, and members of the paralegal,
                    secretarial, or clerical staff who are employed by, retained by, or assisting
                    such counsel; including vendors who are retained to copy documents or
                    electronic files, provide technical, litigation support, or mock trial services,
                    or provide messenger or other administrative support services;

                c. Disclosure of Education Records to any individual who does not meet the
                    definition of Qualified Recipient provided in Sections 5(a)–(b) above is
                    prohibited until either Walthill Public Schools or ESU #1 gives notice to the
                    parents of the students included in the Education Records.

                d. The following individuals can receive Education Records only once the
                    applicable notice required by FERPA has been given whether marked
                    “CONFIDENTIAL” or CONFIDENTIAL-ATTORNEYS’ EYES ONLY:

                        i. Any member, council member, officer, board member, director,
                               employee, or other legal representative of the Parties who would not
                               have had access to the Education Records during the relevant time
                               period;

                        ii. Any non-expert witness during any deposition or other proceeding
                               in this Action, and counsel for that witness;

                                                    5
4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 6 of 14 - Page ID # 181



                 iii. Potential witnesses and their counsel, but only to the extent
                     reasonably related to the anticipated subject matter of the potential
                     witness’s deposition, trial, or hearing testimony for this Action, so
                     long as such persons agree to maintain the confidential Discovery
                     Material in confidence per the terms of this Order, and provided that
                     such persons may only be shown copies of confidential Discovery
                     Material and may not retain any such material;

                 iv. Consulting or testifying expert witnesses who will be providing
                     professional opinions or assistance for this Action based upon a
                     review of the CONFIDENTIAL information, and the staff and
                     assistants employed by the consulting or testifying experts;

                  v. Any mediator or arbitrator retained by the parties to assist with
                     resolving and/or settling the claims of this Action and members of
                     the arbitrator’s or mediator’s staff and assistants;

                 vi. The parties’ insurers for this Action, and their staff and assistants,
                     members, officers, board members, directors or other legal
                     representatives;

                vii. Court reporters for depositions taken in this Action, including
                     persons operating video recording equipment and persons preparing
                     transcripts of testimony;

                viii. The court and its staff, any court reporter or typist recording or
                     transcribing hearings and testimony, and jurors; and

                 ix. Any auditor or regulator of a party entitled to review the confidential
                     Discovery Material due to contractual rights or obligations, or
                     federal or state laws, or court orders, but solely for such contractual
                     or legal purposes.

           e. For information designated as “CONFIDENTIAL INFORMATION-
              ATTORNEYS’ EYES ONLY”:

                  i. Legal counsel representing the Receiving Parties, and members of

                                          6
  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 7 of 14 - Page ID # 182



                           the paralegal, secretarial, or clerical staff who are employed by,
                           retained by, or assisting such counsel;

                        ii. Consulting or testifying experts for the Receiving Party, defined to
                           include only those experts retained or employed to assist the
                           Receiving party in preparing for trial or any other proceeding in the
                           Action        and    who      need   access   to   the   CONFIDENTIAL
                           INFORMATION-ATTORNEYS EYES ONLY information to
                           provide such assistance, and who are not employed by, or an agent
                           or representative for, the Receiving Party, nor anticipated to become
                           an employee, agent or representative of the Receiving Party in the
                           near future;

     6)    Dissemination by the Receiving Party. Counsel for the Receiving Party shall:
                a. Require Qualified Recipients who are non-expert witnesses or expert
                    witnesses and consultants and who receive information designated as
                    “CONFIDENTIAL”              and/or    CONFIDENTIAL-ATTORNEYS’           EYES
                    ONLY to review and agree to the terms of this Protective Order and execute
                    a copy of the Agreement attached hereto as Appendix A before receiving
                    confidential Discovery Material.
                b. Instruct witnesses, consultants, and outside counsel who assist with case
                    preparation or represent a witness that disclosure of the information
                    designated      as         “CONFIDENTIAL”            and/or     CONFIDENTIAL-
                    ATTORNEYS’ EYES ONLY is prohibited as set forth herein.
                c. Maintain a list of any confidential Discovery Material disclosed and to
                    whom, along with the executed copies of the Appendix A Agreement.
     The prohibition on disclosing information designated as “CONFIDENTIAL” and/or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY exists and is enforceable by the court even if
the person receiving the information fails or refuses to sign the Appendix A Agreement.

     7)    Duty as to Designations. Each Producing Party that designates information or items
as CONFIDENTIAL and/or CONFIDENTIAL-ATTORNEYS’ EYES ONLY must exercise
reasonable care to limit any such designation to specific material that qualifies under the

                                                    7
  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 8 of 14 - Page ID # 183



appropriate standards, and designate only those parts of material, documents, items, or oral or
written communications that qualify, so that other portions of the material, documents, items, or
communications for which protection is not warranted are not swept unjustifiably within the
ambit of this Order. Broadly described, indiscriminate, or routinized designations are prohibited.

     8)    Redaction of Personally Identifiable Information. The Producing Party shall not
have to redact any information from the CONFIDENTIAL and/or CONFIDENTIAL
ATTORNEY        EYES       ONLY    DOCUMENTS.          Plaintiff’s   counsel   shall   review   all
CONFIDENTIAL ATTORNEY EYES ONLY DOCUMENTS to determine if there are
documents that Plaintiff would not have accessed for educational purposes while employed with
ESU #1. If Plaintiff would have accessed a document marked CONFIDENTIAL ATTORNEY
EYES ONLY for educational purposes, then Plaintiff can review such document unredacted, if
not, Plaintiff’s counsel must redact the document prior to showing it to Plaintiff. After redacting
a document marked CONFIDENTIAL ATTORNEY EYES ONLY, that document will still be
deemed CONFIDENTIAL. All redactions shall be later made by Plaintiff’s counsel. Plaintiff’s
counsel shall redact all Personally Identifiable Information before using the Education Records.
Each redacted student shall be designated by a student number (E.g. Student 1, Student 2) to
identify each student throughout each student record. The Parties will work together to develop
a Master List in order to know which student belongs to which number. Use of initials is
prohibited. The court does not deem it a violation of FERPA for a Producing Party to disclose
redacted Education Records to a Qualified Recipient who meets the definitions provided in
Sections 5(a)–(b) above.

     9)    Limitations on Use. Confidential Discovery Material marked “CONFIDENTIAL”
and/or CONFIDENTIAL-ATTORNEYS’ EYES ONLY shall be used by the Receiving Party
only to prepare for and conduct proceedings herein and not for any business or other purpose
whatsoever. The parties acknowledge that some of the information produced in this case may be
protected health information, or contain such information, within the meaning of the Health
Insurance Portability and Accountability Act (HIPAA). Consistent with 45 C.F.R. §
164.512(e)(1)(iv)(v), and as to the health information requested, counsel and the Receiving Party:

           a. Shall not use or disclose the information for any purpose other than the litigating
              this Action;


                                                 8
  4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 9 of 14 - Page ID # 184



           b. Shall return or destroy the protected health information (including all copies made)
              at the end of this Action; and

           c. Shall request, use and disclose only the minimum amount necessary to conduct this
              Action.

     10) Maintaining Confidentiality. Discovery Material designated as “CONFIDENTIAL”
and/or CONFIDENTIAL - ATTORNEYS’ EYES ONLY shall be held in confidence by each
Qualified Recipient to whom it is disclosed, shall be used only for purposes of this action, and
shall not be disclosed to any person who is not a Qualified Recipient. Each party, each Qualified
Recipient, and all counsel representing any party, shall use their best efforts to maintain all
information designated as “CONFIDENTIAL” and/or CONFIDENTIAL - ATTORNEYS’
EYES ONLY in such a manner as to prevent access, even at a hearing or trial, by individuals who
are not Qualified Recipients. Nothing herein prevents disclosure beyond the terms of this
Protective Order if the party claiming confidentiality consents in writing to such disclosure.

     11) Copies.      Discovery     Material    designated    as     “CONFIDENTIAL”         and/or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY shall not be copied or otherwise reproduced by
the Receiving Party, except for transmission to Qualified Recipients, without the written
permission of the Producing Party or, in the alternative, by order of the court. However, nothing
herein shall restrict a Qualified Recipient from loading confidential documents into document
review platforms or programs for the purposes of case or trial preparation or making working
copies, abstracts, digests, and analyses of information designated as “CONFIDENTIAL” and/or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY under the terms of this Protective Order.

     12) Docket Filings. All documents of any nature including, but not limited to, briefs,
motions, memoranda, transcripts, discovery responses, evidence, and the like that are filed with
the court for any purpose and that contain Discovery Material designated as “CONFIDENTIAL”
and/or CONFIDENTIAL-ATTORNEYS’ EYES ONLY shall be provisionally filed under
restricted access with the filing party’s motion for leave to file restricted access documents. A
party seeking to file Discovery Material under restricted access must comply with the court’s
rules and electronic docketing procedures for filing such motions.

     13) Depositions. The following procedures shall be followed at all depositions to protect
the integrity of all Discovery Material designated as “CONFIDENTIAL” and/or

                                                 9
 4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 10 of 14 - Page ID # 185



CONFIDENTIAL-ATTORNEYS’ EYES ONLY:

           a. Only Qualified Recipients may be present at a deposition in which such information
              is disclosed or discussed.

           b. All deposition testimony which discloses or discusses information designated as
              “CONFIDENTIAL” and/or CONFIDENTIAL--ATTORNEYS' EYES ONLY is
              likewise deemed designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
              ATTORNEYS' EYES ONLY.

           c. Information designated as “CONFIDENTIAL” and/or CONFIDENTIAL--
              ATTORNEYS' EYES ONLY may be used at a nonparty deposition only if
              necessary to the testimony of the witness.

      14) Challenges to Confidentiality Designations. A Receiving Party that questions the
Producing Party’s confidentiality designation will, as an initial step, contact the Producing Party
and confer in good faith to resolve the dispute. If the parties are unable to resolve the dispute
without court intervention, they shall schedule a conference call with the magistrate judge
assigned to the case before engaging in written motion practice. If a written motion and briefing
are necessary and the information in dispute must be reviewed by the court to resolve that motion,
the confidential information shall be filed under restricted access pursuant to the court’s
electronic docketing procedures. The party that produced the information designated as
“CONFIDENTIAL” and/or CONFIDENTIAL-ATTORNEYS’ EYES ONLY bears the burden
of proving it was properly designated. The party challenging a “CONFIDENTIAL” and/or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY designation must obtain a court order before
disseminating the information to anyone other than Qualified Recipients.

      15) Use at Court Hearings and Trial. Subject to the Federal Rules of Evidence,
Discovery Material designated as “CONFIDENTIAL” and/or CONFIDENTIAL-ATTORNEYS’
EYES ONLY may be offered and received into evidence at trial or at any hearing or oral
argument. A party agreeing to the entry of this order does not thereby waive the right to object to
the admissibility of the material in any proceeding, including trial. Any party may move the court
for   an   order   that   Discovery   Material    designated   as   “CONFIDENTIAL”          and/or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY be reviewed in camera or under other
conditions to prevent unnecessary disclosure. Furthermore, the Parties agree to revisit the issue
of Education Records and their respective rights and responsibilities under FERPA before any

                                                 10
 4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 11 of 14 - Page ID # 186



trial or public hearing in which Education Records would be presented by any Party. The Parties
should request a conference with the magistrate judge if and when that situation arises, and shall
be given sufficient time to complete any obligations imposed by FERPA.

     16) Return or Destruction of Documents. Upon final termination of this Action,
including all appeals, each party shall make reasonable efforts to destroy all Discovery Material
designated as “CONFIDENTIAL” and/or CONFIDENTIAL-ATTORNEYS’ EYES ONLY. The
destroying party shall notify the producing party when destruction under this provision is
complete. If a party is unable to destroy all Discovery Material designated as “CONFIDENTIAL”
and/or CONFIDENTIAL-ATTORNEYS’ EYES ONLY, that material shall be returned to the
Producing Party or the Producing Party’s counsel. This Protective Order shall survive the final
termination of this action, and it shall be binding on the parties and their legal counsel in the
future.

     17) Modification. This Protective Order is entered without prejudice to the right of any
party to ask the court to order additional protective provisions, or to modify, relax or rescind any
restrictions imposed by this Protective Order when convenience or necessity requires. Disclosure
other than as provided for herein shall require the prior written consent of the Producing Party,
or a supplemental Protective Order of the court.

     18) Additional Parties to Litigation. In the event additional parties are joined in this
action, they shall not have access to Discovery Material as “CONFIDENTIAL” and/or
CONFIDENTIAL-ATTORNEYS’ EYES ONLY until the newly joined party, by its counsel, has
executed and, at the request of any party, filed with the court, its agreement to be fully bound by
this Protective Order.

     19) Notification. If Education Records are going to be reviewed by an individual who did
not have access to the Education Records during the relevant time period, besides legal
representatives, then the Producing Party must give notice to the student’s parents as required
under FERPA. If such notice becomes required and the Producing Party does not otherwise
object, this order shall constitute a “judicial order” as that term is used in FERPA’s notice
provision, 20 U.S.C. § 1232g(b)(2)(B).

     20) Sanctions.

                                                 11
4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 12 of 14 - Page ID # 187



        a. Any party subject to the obligations of this order who is determined by the court
           to have violated its terms may be subject to sanctions imposed by the court under
           Rule 37 of the Federal Rules of Civil Procedure and the court’s inherent power.

        b. Confidentiality designations that are shown to be clearly unjustified or that have
           been made for an improper purpose (e.g., to unnecessarily prolong or encumber
           the case development process or to impose unnecessary expenses and burdens on
           other parties) expose the designating party to sanctions. Upon discovering that
           information was erroneously designated as CONFIDENTIAL and/or
           CONFIDENTIAL-ATTORNEYS’ EYES ONLY, the Producing Party shall
           promptly notify all other Parties of the improper designation

   21) Inadvertent Disclosure of Protected Discovery Material.

        a. A Producing Party that inadvertently fails to properly designate Discovery
           Material as “CONFIDENTIAL” and/or CONFIDENTIAL-ATTORNEYS’ EYES
           ONLY shall have 14 days from discovering the oversight to correct that failure.
           Such failure shall be corrected by providing written notice of the error to every
           Receiving Party.

        b. Any Receiving Party notified that confidential Discovery Material was received
           without the appropriate confidentiality designation as authorized under this order
           shall make reasonable efforts to retrieve any such documents distributed to
           persons who are not Qualified Recipients under this order, and as to Qualified
           Recipients, shall exchange the undesignated or improperly designated documents
           with documents that include the correct “CONFIDENTIAL” and/or
           CONFIDENTIAL-ATTORNEYS’ EYES ONLY designation.

   22) Disclosure of Privileged or Work Product Discovery Material.

        a. The production of attorney-client privileged, or work-product protected
           electronically stored information (“ESI”) or paper documents, whether disclosed
           inadvertently or otherwise, is not a waiver of the privilege or protection from
           discovery in this case or in any other federal or state proceeding. This Protective
           Order shall be interpreted to provide the maximum protection allowed by Federal
           Rule of Evidence 502(d). Nothing contained herein is intended to or shall serve to
           limit a party’s right to conduct a review of documents, ESI or information
           (including metadata) for relevance, responsiveness and/or segregation of privileged
           and/or protected information before production.

        b. Any party who discloses documents that are privileged or otherwise immune from
           discovery shall promptly upon discovery of such disclosure, advise the Receiving

                                            12
 4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 13 of 14 - Page ID # 188



                 Party and request that the documents be returned. The Receiving Party shall return
                 such produced documents or certify their destruction, including all copies, within
                 14 days of receiving such a written request. The party returning such produced
                 documents may thereafter seek re-production of any such documents pursuant to
                 applicable law.

June 11, 2020.
                                                      BY THE COURT:

                                                      s/
                                                      United States Magistrate Judge




                                                 13
 4:19-cv-03061-BCB-CRZ Doc # 50 Filed: 06/11/20 Page 14 of 14 - Page ID # 189




                        IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF NEBRASKA

KERRI MOHNSEN                                          Case No. 4:19cv3061

                       Plaintiff,

         vs.

EDUCATIONAL SERVICE UNIT NO. 1 of
the STATE OF NEBRASKA; WALTHILL                                       EXHIBIT A
PUBLIC SCHOOLS (STATE OF
NEBRASKA SCHOOL DISTRICT NO. 87-
0013); STUART CLARK (in his individual and
official capacities); WILLIAM HEIMANN (in
his individual and official capacities); AND
EDWARD STANSBERRY (in his individual
and official capacities),

                       Defendant.


         I hereby acknowledge that I am about to receive Confidential Information supplied in
connection with the above-captioned case. I understand that such information is being provided to
me pursuant to the terms and restrictions of the Protective Order entered in this case. I have been
given a copy of the Protective Order, have read the Protective Order, and agree to be bound by its
terms. I understand that Confidential Information as defined in the Protective Order, or any notes
or other records that may be made regarding any such materials, shall not be disclosed to any
persons except as permitted by the Protective Order.


Dated:




 Printed Name                                          Signature
